Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 05/30/2019 is a provisional of 62/742,644 filed 10/08/2018 and provisional 62/680,203 filed 06/04/2018.

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.  
Claims 1-9, and 11-23 are pending in the instant application. Claims 1-9 are being examined herewith.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 6/21/2022 and 9/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 102(a)(1)  rejection of claims 1-10 over Osborne et al. (US 9884050 B1)  is persuasive in part. The rejection is herewith modified. The rejection is discussed below.
Applicant’s arguments over the 35 U.S.C. 102(a)(1)  rejection of claims 1-10 over Osborne et al. (US 9895359 B1)  is persuasive in part. The rejection is herewith modified. The rejection is discussed below.
Applicant’s arguments over the 35 U.S.C. 102(a)(1)  rejection of claims 1-10 over Osborne et al. (US 9907788 B1)  is persuasive in part. The rejection is herewith modified. The rejection is discussed below.
Applicant’s arguments over the 35 U.S.C. 102(a)(1)  rejection of claims 1-10 over Osborne et al. (US 10172841 B1)  is persuasive in part. The rejection is herewith modified. The rejection is discussed below.
Applicant’s arguments over the U.S. Patent No. Osborne et al. (US 9884050 B1, US 9895359 B1, US 9907788 B1, US 10172841 B2, US Applic. No. 16778845, 15712900,  16563435)  is persuasive in view of amendments made to the claims. The rejection is herewith withdrawn. 
Applicant argument is that Osborne discloses compositions containing hexylene glycol for inhibiting crystal growth or increased particle size upon storage of roflumilast. Osborne does not suggest or disclose a composition with a reduced skin penetration lag time which does not contain hexylene glycol. The claims have been amended to recite a preferred embodiment where the composition used in the claimed method does not include hexylene glycol. Applicant makes similar arguments regarding Osborne 2-4 wherein the pH and reduced skin penetration lag time is not discussed.
The Examiner points out that the comparative examples of Osborne do not contain hexylene glycol. Specifically, the formulation of Osborne contains the identical roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate.  The Examiner points out the prior art teaches the final pH of the formulation may be critical, because dissolved ionized active ingredients typically do not permeate the skin as effectively as active ingredients that do not carry a charge.  Therefore, the motivation to modify the pH of Osborne is because dissolved ionized active ingredients typically do not permeate the skin as effectively as active ingredients that do not carry a charge.  Hence, a skilled artisan would have reasonable expectation of success in modifying the pH of the formulation to obtain the most effective skin permeation.
	The following rejections are made:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (US 9884050 B1).
Osborne et al. teaches roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate. The formulation does not contain hexylene glycol (Formulation 1 Example 4). The formulation comprises pH adjusting solutions. The reference teaches the final pH of the formulation may be critical, because dissolved ionized active ingredients typically do not permeate the skin as effectively as active ingredients that do not carry a charge. 
The reference fails to specify the range of pH claimed.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the pH. The motivation to modify the pH is because Osborne teaches dissolved ionized active ingredients typically do not permeate the skin as effectively as active ingredients that do not carry a charge.  Hence, a skilled artisan would have reasonable expectation of success in modifying the pH of the formulation to obtain the most effective skin permeation. 
With respect to the lag time, the Examiner points to Applicant specification:
[0017] In accordance with the present invention, it has been discovered that maintaining topically applied roflumilast at a pH value between 4.0-6.5 and/or combining roflumilast with specific emulsifiers results in skin penetration lag times of less than one hour. 

[0057] The DES Cream contained light mineral oil and the DIA Cream contained paraffin. Mineral oil is the low molecular weight fraction of petrolatum and paraffin is the high molecular weight fraction of petrolatum. This indicated that the surprisingly short lag times of the Crodafos CES creams was due to either the cream containing Crodafos CES, DEGEE or a combination.

Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Osborne et al. teaches roflumilast in the Crodafos CES cream. The formulation of Osborne et al. would obviously exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the described composition of Osborne et al.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (US 9895359 B1).
Osborne et al. teaches roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate.  The formulation does not contain hexylene glycol (Formulation 1 Example 4). The formulation comprises pH adjusting solutions. The reference teaches the Final pH of the formulation may be critical, because dissolved ionized active ingredients typically do not permeate the skin as effectively as active ingredients that do not carry a charge.
The reference fails to specify the range of pH claimed.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the pH. The motivation to modify the pH is because Osborne teaches dissolved ionized active ingredients typically do not permeate the skin as effectively as active ingredients that do not carry a charge.  Hence, a skilled artisan would have reasonable expectation of success in modifying the pH of the formulation to obtain the most effective skin permeation. 
With respect to the lag time, the Examiner points to Applicant specification:
[0017] In accordance with the present invention, it has been discovered that maintaining topically applied roflumilast at a pH value between 4.0-6.5 and/or combining roflumilast with specific emulsifiers results in skin penetration lag times of less than one hour. 

[0057] The DES Cream contained light mineral oil and the DIA Cream contained paraffin. Mineral oil is the low molecular weight fraction of petrolatum and paraffin is the high molecular weight fraction of petrolatum. This indicated that the surprisingly short lag times of the Crodafos CES creams was due to either the cream containing Crodafos CES, DEGEE or a combination.

Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Osborne et al. teaches roflumilast in the Crodafos CES cream. The formulation of Osborne et al. would obviously exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the described composition of Osborne et al.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. (US 9907788 B1).
Osborne et al. teaches roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate. The formulation does not contain hexylene glycol (Formulation 1 Example 4). The formulation comprises pH adjusting solutions. The reference teaches the Final pH of the formulation may be critical, because dissolved ionized active ingredients typically do not permeate the skin as effectively as active ingredients that do not carry a charge.
The reference fails to specify the range of pH claimed.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the pH. The motivation to modify the pH is because Osborne teaches dissolved ionized active ingredients typically do not permeate the skin as effectively as active ingredients that do not carry a charge.  Hence, a skilled artisan would have reasonable expectation of success in modifying the pH of the formulation to obtain the most effective skin permeation. 
With respect to the lag time, the Examiner points to Applicant specification:
[0017] In accordance with the present invention, it has been discovered that maintaining topically applied roflumilast at a pH value between 4.0-6.5 and/or combining roflumilast with specific emulsifiers results in skin penetration lag times of less than one hour. 

[0057] The DES Cream contained light mineral oil and the DIA Cream contained paraffin. Mineral oil is the low molecular weight fraction of petrolatum and paraffin is the high molecular weight fraction of petrolatum. This indicated that the surprisingly short lag times of the Crodafos CES creams was due to either the cream containing Crodafos CES, DEGEE or a combination.

Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Osborne et al. teaches roflumilast in the Crodafos CES cream. The formulation of Osborne et al. would obviously exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the described composition of Osborne et al.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al. ( US 10172841 B2).
Osborne et al. teaches roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate. The formulation does not contain hexylene glycol (Formulation 1 Example 4).
The reference fails to specify the range of pH claimed.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the pH. The motivation to modify the pH is because Osborne teaches dissolved ionized active ingredients typically do not permeate the skin as effectively as active ingredients that do not carry a charge.  Hence, a skilled artisan would have reasonable expectation of success in modifying the pH of the formulation to obtain the most effective skin permeation. 
With respect to the lag time, the Examiner points to Applicant specification:
[0017] In accordance with the present invention, it has been discovered that maintaining topically applied roflumilast at a pH value between 4.0-6.5 and/or combining roflumilast with specific emulsifiers results in skin penetration lag times of less than one hour. 

[0057] The DES Cream contained light mineral oil and the DIA Cream contained paraffin. Mineral oil is the low molecular weight fraction of petrolatum and paraffin is the high molecular weight fraction of petrolatum. This indicated that the surprisingly short lag times of the Crodafos CES creams was due to either the cream containing Crodafos CES, DEGEE or a combination.

Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Osborne et al. teaches roflumilast in the Crodafos CES cream. The formulation of Osborne et al. would obviously exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the described composition of Osborne et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of Osborne et al. (US Applic. No.  17/402051 ).
Osborne et al. teaches roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate.
With respect to the lag time, the Examiner points to Applicant specification:
[0017] In accordance with the present invention, it has been discovered that maintaining topically applied roflumilast at a pH value between 4.0-6.5 and/or combining roflumilast with specific emulsifiers results in skin penetration lag times of less than one hour. 

[0057] The DES Cream contained light mineral oil and the DIA Cream contained paraffin. Mineral oil is the low molecular weight fraction of petrolatum and paraffin is the high molecular weight fraction of petrolatum. This indicated that the surprisingly short lag times of the Crodafos CES creams was due to either the cream containing Crodafos CES, DEGEE or a combination.

Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Osborne et al. teaches roflumilast in the Crodafos CES cream. The formulation of Osborne et al. would obviously exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the described composition of Osborne et al.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-31 of Osborne et al. (US Applic. No.  17/102,056 ).
Osborne et al. teaches roflumilast, cetearyl alcohol, dicetyl phosphate and ceteth-10 phosphate.
The reference fails to specify the range of pH claimed.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the pH. The motivation to modify the pH is because Osborne teaches dissolved ionized active ingredients typically do not permeate the skin as effectively as active ingredients that do not carry a charge.  Hence, a skilled artisan would have reasonable expectation of success in modifying the pH of the formulation to obtain the most effective skin permeation. 
With respect to the lag time, the Examiner points to Applicant specification:
[0017] In accordance with the present invention, it has been discovered that maintaining topically applied roflumilast at a pH value between 4.0-6.5 and/or combining roflumilast with specific emulsifiers results in skin penetration lag times of less than one hour. 

[0057] The DES Cream contained light mineral oil and the DIA Cream contained paraffin. Mineral oil is the low molecular weight fraction of petrolatum and paraffin is the high molecular weight fraction of petrolatum. This indicated that the surprisingly short lag times of the Crodafos CES creams was due to either the cream containing Crodafos CES, DEGEE or a combination.

Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Osborne et al. teaches roflumilast in the Crodafos CES cream. The formulation of Osborne et al. would obviously exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the described composition of Osborne et al.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627